John Williams, a seaman, was left sick in a foreign port and recovered. The ship, on a circuitous voyage touched at a port, where the seaman also came on his way home; being one of the crew of another vessel. He could there have rejoined his ship, but refused, because, as he alleged, the ship had her complement of men. Wages were claimed for the voyage, which the court would not grant; but decreed payment to the time the sailor had it in his power to re-enter under his original contract, deducting what he had earned after his recovery from sickness, and until that period.